Case 1:19-cv-07609-ALC-OTW Document 54 Filed 03/10/21 Page 1 of 2




                     MEMO ENDORSED
                                                                     The status conference is adjourned, sine die.
Mark S. Cohen                                                        The parties shall file a joint status letter on
212 957 7601
mcohen@cohengresser.com
                                                                     April 2, 2021.

                                                                     SO ORDERED.


March 5, 2021
                                                                     _____________________
BY ECF                                                               Ona T. Wang 3/9/21
                                                                     U.S.M.J.
The Honorable Ona T. Wang
United States Magistrate Judge
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 20D
New York, New York 10007


Re: N.R. v. Estate of Dr. Reginald Archibald, et al., Case No. 1:19-CV-7609 (ALC)(OTW)

Dear Judge Wang:

        We represent Defendant The Rockefeller University (f/k/a The Rockefeller Institute),
including The Rockefeller University Hospital (together, the “University”), in the above-referenced
action and submit this joint status letter on behalf of all appearing parties in accordance with the
Court’s February 10, 2021 Order (Dkt. No. 52) and to request an adjournment of the status
conference scheduled for March 26, 2021.

        Plaintiff and the University continue to engage in the Court-annexed Mediation Program
with mediator Joseph J. Saltarelli. Mr. Saltarelli held an initial mediation session with the parties
on January 28, 2021 and a second mediation session is scheduled for March 11, 2021 (previously
scheduled for February 25, 2021). The parties are hopeful that they will make progress in their
settlement discussions and therefore respectfully request that the status conference be adjourned
from March 26, 2021 to April 26, 2021.

         The Court requested that the parties address the status of the case against the Estate of
Dr. Archibald (the “Archibald Estate”). Plaintiff previously filed an Affidavit of Service reflecting
service of the Complaint on the Archibald Estate (Dkt. No. 24). By letter, dated August 28, 2019,
to Plaintiff’s counsel, counsel representing members of Dr. Archibald’s family asserted that the
Complaint was not properly served on the Archibald Estate and requested that the action be
voluntarily dismissed against the Archibald Estate. To date, no appearance has been entered in
this action on behalf of the Archibald Estate.
Case 1:19-cv-07609-ALC-OTW Document 54 Filed 03/10/21 Page 2 of 2




The Honorable Ona T. Wang
March 5, 2021
Page 2



        The parties previously jointly requested adjournments of the status conference scheduled
for January 20, 2021 and February 25, 2021, which were granted by the Court (Dkt. Nos. 50, 52).
Thank you for your consideration of this request.



Respectfully Submitted,

/s/ Mark S. Cohen
Mark S. Cohen

cc: All counsel of record (by ECF)
